OPINION — AG — (1) SCHOOL DISTRICT FUNDS MAY NOT BE LAWFULLY USED TO PAY AN ATTORNEY'S FEE WHERE THE SERVICE RENDERED BY ATTORNEY WAS TO DEFEND ONE OR MORE MEMBERS OF THE BOARD OF EDUCATION (SCHOOL BOARD) IN AN ACTION CAUSED TO BE FILED BY A GRAND JURY TO OUST SAID BOARD MEMBERS FROM OFFICE FOR ALLEGED GROSS NEGLECT OF DUTY AND MISFEASANCE IN OFFICE, AND THE OUTCOME OF THE OUSTER ACTION WOULD BE IMMATERIAL IN DETERMINING THE ANSWER TO YOUR FIRST QUESTION. (2) IF A WARRANT IS PROPERLY AND REGULARLY ISSUED (AS TO FORM) BY A SCHOOL DISTRICT THAT THE COUNTY TREASURER, AS TREASURER OF THE SCHOOL DISTRICT, HAS ONLY THE DUTY OF DETERMINING FROM HIS RECORDS WHETHER THE AMOUNT OF SAID WARRANT, TOGETHER WITH ALL OTHER WARRANTS ISSUED AGAINST THE SAME APPROPRIATION, EXCEEDS THE AMOUNT OF THE APPROPRIATION, AND, IF NOT, IT IS HIS DUTY TO REGISTER THE WARRANT. CITE: 70 O.S.H. 4-30, 70 O.S.H. 4-31, OPINION NO. DECEMBER 3, 1949 — HODGE, OPINION NO. DECEMBER 10, 1947 — GRISBY, 62 O.S.H. 372, 62 O.S.H. 475 70 O.S.H. 4-22 (JAMES P. GARRETT)